NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICK DEMON CALDWELL II,                      No. 18-15926

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02582-DLR-ESW

 v.
                                                MEMORANDUM*
ARIZONA DEPARTMENT OF PUBLIC
SAFETY, named as Department of Public
Safety; B. HOUCHENS, Highway Patrol
Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Patrick Demon Caldwell II appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various constitutional claims

relating to a traffic stop and impoundment of his vehicle. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011).

We affirm.

      The district court properly dismissed Caldwell’s action for failure to state a

claim because Caldwell failed to allege facts sufficient to state any plausible claim.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are liberally construed, a plaintiff must allege facts sufficient to state a

plausible claim); see also Whren v. United States, 517 U.S. 806, 810 (1996) (no

Fourth Amendment violation when officer has probable cause to believe a traffic

violation occurred); Soldal v. Cook County, 506 U.S. 56, 61 (1992) (defining a

seizure claim under the Fourth Amendment); Serrano v. Francis, 345 F.3d 1071,

1081-82 (9th Cir. 2003) (setting forth elements of an equal protection claim).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     18-15926